DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8, 10 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US Pub no. 2018/0190879 A1)
Regarding claim 1, Yu et al discloses a light emitting device package comprising: a body (230)including an upper surface and a lower surface, the body including a first recess and a second recess concaved from the lower surface toward the upper surface (fig. 2); a light emitting device  (210)disposed on the body (230) and including a first bonding portion (wire bonds)and a second bonding portion (wire bonds); and first and second conductive portions (250)respectively disposed in the first recess and the second recess, wherein the body includes a first through hole and a second through hole (openings at the upper surface of 230)penetrating an upper surface of each of the first recess(openings of lower surface of 230) and the second recess(openings of lower surface of 230)  and the upper surface of the body(230), and wherein each of the first and second conductive portions (250)extends into the first and second through holes 
Regarding claim 8, Yu et al discloses wherein the first through hole(openings at the upper surface of 230) is disposed on a portion of the first recess (openings of lower surface of 230)  , wherein the second through hole(openings at the upper surface of 230) is disposed on a portion of the second recess(openings of lower surface of 230)  , wherein extension portions (solder pads 250 in lower surface of 230)of the first and second conductive portions(250) are extended to the first and second recesses(openings of lower surface of 230), wherein an area of a lower surface of the first through hole is smaller than an area of a lower surface of the first recess, and wherein an area of a lower surface of the second through hole is smaller than an area of a lower surface of the second recess (fig. 2).
Regarding claim 10, Yu et al discloses wherein at least one of a periphery of the light emitting device (210) includes at least one of a resin (220) (fig. 2).
Regarding claim 20, Yu et al discloses a light source unit (100) comprising: a circuit board (150) including first and second pads (circuit structures); and at least one light emitting device packages (200) are disposed on the pads (circuit structure) of the circuit board (150), wherein the light emitting device package is the light emitting device package according to claim 1[0041] (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 4, 11, 12, & 13 is/are rejected under 35 U.S.C. 103 as being patentable over Yu (US Pub no. 2018/0190879 A1) in view of Akihiko (US Pub no. 2002/0162687 A1)
Regarding claim 2, Yu et al discloses all the claim limitations of claim 1 but fails to teach wherein each of the first and second conductive portions comprise a resin and a metal, and wherein each of the first and second conductive portions have a wt% of the metal being higher than a wt% of the resin.
However, Akihiko et al discloses an electronic device using conductive paste (56) to fill conductive vias (3) having a wt% of the metal being higher than a wt% of a resin [0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yu et al with the teachings of Akihiko et al to provide electrical connection for a semiconductor device.

Regarding claim 3, Yu et al discloses wherein the first and second conductive portions (250) are in contact with a surface of the body in the first and second through holes (openings at the upper surface of 230) but fails to teach wherein the wt% of the metal in the each of the first and second conductive portions is a 70 wt% or more, and the wt% of the resin is a 10 wt% or more.



Regarding claim 4, Yu et al discloses wherein the first and second conductive portions (250) but fails to teach comprises an amine-based resin adhesive or an epoxy-based resin adhesive.
 Akihiko et al discloses wherein the resin comprises an epoxy-based resin adhesive [0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yu et al with the teachings of Akihiko et al to provide electrical connection for a semiconductor device.

Regarding claim 11, Yu et al discloses a light emitting device package  (fig. 2)comprising: a body (230) including an upper surface, a lower surface, and a cavity, the body (230) fig. 2 including a first through hole (openings at the upper surface of 230)and a second through hole(openings at the upper surface of 230) penetrating from a bottom surface of the cavity toward the lower surface of the body(230); a light emitting device(210) disposed in the cavity and including a first bonding portion(wire bonds) and a second bonding portion(wire bonds)[0040]; a first resin (220)disposed in the cavity and adhered to the light emitting device(210) fig. 2; a first conductive portion(250) disposed in the first through hole; (openings at the upper surface of 230)and a second 
However, Akihiko et al discloses an electronic device using conductive paste  to fill via conductors (3) having metal and a resin [-0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yu et al with the teachings of Akihiko et al to provide electrical connection for a semiconductor device.

Regarding claim 12, Yu et al discloses wherein the first and second conductive portions (250) are in contact with a surface of the body (230) in the first and second through holes, respectively but fails to teach wherein the first and second conductive portions have a wt% of the metal greater than a wt% of the resin.
However, Akihiko et al discloses an electronic device using conductive paste to fill via conductors (3) having a wt% of the metal being higher than a wt% of a resin [0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yu et al with the teachings of Akihiko et al to easily print the paste.


However, Akihiko et al discloses wherein the first and second conductive portions (250) but fails to teach wherein the wt% of the metal in the first and second conductive portions is a 70 wt% or more, and the wt% of the resin is a 10 wt% or more, and wherein the resin comprises an epoxy-based resin adhesive.

Claims 5, 6, & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub no. 2018/0190879 A1) in view of Akihiko (US Pub no. 2002/0162687 A1)as applied to claims 2 & 11 and further in view of Choi (US 2014/0332839 A1).
Regarding claim 5, Yu et al as modified by Akihiko et al discloses all the claim limitations of claim 2 and further teaches further comprising: wherein the wt% of the metal in the first and second conductive portions is a 50 wt% or more, the wt% of the resin is a 25 wt% or more [0043] (Akihiko et al)but fails to teach first and second metal portions disposed in the first and second through holes, respectively, wherein the first and second conductive portions are not in contact with a surface of the body in the first and second through holes, respectively.
However, Choi et al discloses first and second metal portions(130) disposed in the first and second through holes(124), respectively, wherein a first and second conductive portions (26 and 28)are not in contact with a surface of the body in the first and second through holes, respectively (fig. 11). It would have been obvious to one of 
Regarding claim 6, Choi et al discloses wherein the first metal portion (132) is in contact with the first bonding portion(26) disposed on an upper surface of the first through hole(124), and wherein the second metal portion(132) is in contact with the second bonding portion (28) disposed on an upper surface of the second through hole (124) (fig. 9/fig. 11).

Regarding claim 14, Yu et al as modified by Akihiko et al discloses all the claim limitations of claim 11 but fails to teach further comprising: a first metal portion disposed on a surface of the first through hole; and a second metal portion disposed on a surface of the second through hole, wherein the first metal portion is disposed around the first conductive portion disposed in the first through hole, wherein the second metal portion is disposed around the second conductive portion disposed in the second through hole, and wherein each of the first and second metal portions is in contact with the surfaces of the first and second through holes, respectively.
However, Choi et al discloses a light emitting package comprising a first metal portion (130)disposed on a surface of the first through hole(124); and a second metal portion(130) disposed on a surface of the second through hole(124)(fig. 9/fig. 11),
wherein the first metal portion (130) is disposed around a first conductive portion (26) disposed in the first through hole (124), wherein a second metal portion (130) is disposed around the second conductive portion (28)disposed in the second through hole(124), and wherein each of the first and second metal portions(130) is in contact 
Regarding claim 15,  Choi et al discloses wherein each of the first and second conductive portions (26 and 28)are not in contact with the surfaces of the first and second through holes(120), respectively (fig. 11).
Regarding claim 16, Choi et al discloses wherein the first metal portion (134 of 130) is connected to the first bonding portion (26) disposed on an upper surface of the first through hole (120), and wherein the second metal portion (134 of 130) is connected to the second bonding portion(28) disposed on an upper surface of the second through hole(120) fig. 11 and fig 12).

Regarding claim 17, Yu  et al discloses wherein a lower portion of the first through hole (openings at the upper surface of 230)is disposed on the first recess(openings at the lower surface of 230), and wherein a lower portion of the second through hole(openings at the upper surface of 230) is disposed on the second recess (openings at the lower surface of 230) (fig. 2)but fails to teach wherein a depth of the first and second recesses is smaller than a depth of the first and second through holes. 
However, Choi et al discloses wherein a depth of a first and second recesses(110/112) is smaller than a depth of a first and second through holes(114/116) (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 18, Yu et al discloses wherein a portion of the first conductive portion (250) is disposed in the first recess, and a portion of the second conductive portion (250) is disposed in the second recess (fig. 2)[0040].
Regarding claim 19, Yu et al discloses wherein the first recess (openings at the lower surface of 230) is disposed on an outer side of the first through hole(openings at the upper surface of 230), wherein the second recess (openings at the lower surface of 230)is disposed on an outer side of the second through hole(openings at the upper surface of 230) fig. 2 but fails to teach  wherein the first metal portion is disposed on a surface of the first recess, and wherein the second metal portion is disposed on a surface of the second recess.
However, Choi et al discloses teaches that metal portions having multilayers disposed in first and second holes (recesses) (110/112) [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yu et al with the teachings of Choi et al to provide superior electric conductivity.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub no. 2018/0190879 A1) in view of Akihiko (US Pub no. 2002/0162687 A1) as applied to claim 4 and further in view of Kimura (US Pub no. 2008/0191227 A1).
Regarding claim 7, Yu  et al as modified by Akihiko et al discloses all the claim limitations of claim 4 but fails to teach wherein the first and second metal portions is disposed in the first and second recesses, respectively, wherein the first and second 
However, in a similar endeavor, Kimura et al teaches wherein first and second metal portions (10)is disposed in first and second recesses(18), respectively, wherein the first and second recesses (18)are disposed on an outer side of first and second through holes(opening position on bottom of cavity 5), respectively, wherein extension portions of the first and second conductive portions (19)are extended to the first and second recesses (18), respectively, and wherein the first and second metal portions (10)have a thickness smaller than a depth of the first and second recesses (fig.4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yu et al. and Akihiko et al with the teachings of Kimura et al to provide heat dissipation and provide a terminal for external circuitry.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub no. 2018/0190879 A1) in view of Choi (US 2014/0332839 A1).
Regarding claim 9, Yu et al discloses all the claim limitations of claim 11 but fails to teach wherein inner side surfaces of the first and second through holes include at least one protruding portion protruding toward a center of the first and second through holes, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813